Citation Nr: 1444136	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  08-01 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for right foot hammertoes.

2.  Entitlement to service connection for a right foot disability, described as nerve damage.

3.  Entitlement to service connection for a right leg disability, described as nerve damage.

4.  Entitlement to service connection for a right knee disability, including as secondary to a right foot disability.

5.  Entitlement to service connection for coronary artery disease (CAD) with stent placement, to include as secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and witness


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran served on active duty for training from April to October 1963 and active duty from November 1963 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which, among other things, denied service connection for coronary artery disease with stent placement, right foot hammertoes, and right leg nerve condition.  At the same time, the RO declined to reopen the underlying claims of service connection for a right foot disability with nerve damage and a right knee disability as secondary to a right foot disability. 

In April 2011, the Veteran testified at a hearing before the undersigned; a transcript of that hearing is of record.  

The Board in September 2011 reopened the claims for entitlement to service connection for a right foot disability, described as nerve damage; and, service connection a right knee disability. The Board remanded these issues, as well as the issues of entitlement to service connection for right foot hammertoes, and service connection for CAD for additional development.

The appeal as to entitlement to service connection for CAD is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A right foot disability, described as hammertoes is not the result of a disease or injury in service nor is it caused or aggravated by a service-connected disability. 

2.  A right foot disability, described as nerve damage is not the result of a disease or injury in service nor is it caused or aggravated by a service-connected disability.

3.  A right leg disability, described as nerve damage is not the result of a disease or injury in service nor is it caused or aggravated by a service-connected disability.

4.  A right knee disability, including as secondary to a right foot disability.is not the result of a disease or injury in service nor is it caused or aggravated by a service-connected disability.


CONCLUSION OF LAW 

1.  The criteria for service connection for a right foot disability, described as hammertoes have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

2.  The criteria for service connection for a right foot disability, described as nerve damage have not been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.310.

3.  The criteria for service connection for a right leg disability, described as nerve damage have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310.

4.  The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. § 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); Pub.L. 112-154, §§ 504(a) (1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A (b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).   

In April 2006 and September 2011, the Veteran was sent letters that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  They thus provided all required notice.  38 U.S.C.A. § 5103(a); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (1).  

To the extent that complete notice may not have been issued to the Veteran prior to the adverse determination on appeal, fully compliant notice has been issued, and the claims were readjudicated most recently in a September 2012 supplemental statement of the case (SSOC).  Thus, any timing deficiency has been cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

In the September 2011 remand, the Board instructed the AOJ to obtain private treatment records as well as emergency room treatment records from December 2004 and July 2006; and afford the Veteran examinations.  This development was completed.

In October 2011, the AOJ received a medical opinion provided by the service representative dated in August 2011.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the service treatment and personnel records, as well as all available post-service reports of private treatment and examination.  Moreover, his statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claims. 

Additionally, the Veteran was afforded an adequate VA examination, most recently in November 2011.  The examination report was thorough and contains necessary findings to base a decision with regard to the Veteran's claims.  The examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claims.  A brief but relevant and important opinion was provided.  The Board finds the opinion to be adequate, as it was predicated on a full reading of the claims file and the Veteran's own statements.  Therefore, the Board finds that no further action is necessary in this regard.   

The Board finds that all necessary assistance has been provided to the Veteran.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  In the present case the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claims currently on appeal.  Additionally, the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Service connection 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability, in-service occurrence or aggravation of a disease or injury, and a nexus between an in-service injury or disease and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for listed chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 U.S.C.A. § 101 (West 2002); 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); see Allen v. Brown, 7 Vet. App. 439 (1995).  

VA will not concede aggravation unless there is medical evidence created prior to aggravation, or between the time of aggravation and the current level of disability that shows a baseline for the claimed disability.  38 C.F.R. § 3.310(b).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Background 

During his April 2011 hearing, the Veteran and his representative appeared to use "knee" and "leg" interchangeably.  The Veteran's representative indicated that the Veteran felt that the service-connected "damaged scarring and injury did cause the right leg injury."  The Veteran later referred to a "whole leg condition to include all the nerves and how it happened."  He also reported that since his in-service foot injury, his foot had not been the same.  After the injury he couldn't walk or run due to pain and hammertoes.  His toes would cramp, then his right leg.  He also indicated that his right knee buckled when he walked up and down stairs.  He contended that VA recognized that he had a scar on his foot from the in-service injury, but should recognize the whole foot and any residuals of that injury. 

The March 1963 enlistment, September 1963 separation, and November 1963 enlistment examinations and accompanying reports of medical history are negative for any relevant abnormalities.  A January 1964, service treatment record shows that the Veteran was treated for a small laceration in the lateral aspect of the right foot at the base of the right toe. There was reportedly no tendon or nerve involvement. He was given two sutures and assigned light duty. In February 1965, he was treated for a right foot strain for which he was provided with combination arch supports. His June 1965 service separation examination and report of medical history was negative for any relevant abnormalities. 

The remaining service treatment records are negative for any complaints, treatments or diagnoses related to any right foot or right knee disabilities. 

In an August 2002 VAMC ER initial treatment report, he reported chronic bilateral knee and right foot pain.  

Private treatment records primarily refer to depression, sleep apnea, and CAD.  They also noted complaints of right knee and foot 

In a December 2004 sleep study consult the examiner noted a past history of right foot pain and questioned whether the veteran had trigeminal neuropathy.

In a September 2007 letter, Gary Kelsberg, M.D., wrote that the Veteran had asked him to comment on the relationship between current problems with nerve pain in the right leg and right side of his body and an injury suffered in service when an iron bar caused a laceration to the 1st joint of the right great toe in 1963.  The Veteran reported this was treated then became infected and broke down.  

Dr. Kelsberg noted the first mention in the records of a problem was in 2000 when the Veteran was seen by Dr. Kuwada a podiatrist, who described a bunion involving the toe and some hammertoe deformity of the other toes.  The Veteran asked Dr. Kelsberg if that injury could have changed the way he stood on his foot which over time, given his job as a barber, on his feet all the time could have contributed to development of nerve pain in his leg and right side of body.  Dr. Kelsberg noted that, "I think it is possible that could have contributed. I think it would also be a good idea to ask Dr. Kuwada, the podiatrist, for his opinion since I do not know whether the initial injury to your great toe could have caused you to develop the other injuries in your foot, so he may be of an opinion as well...."

At an October 2009 VA examination, the Veteran reported that during service he dropped a steel rod, which pierced his right boot and lacerated his great toe.  He had sutures and was returned to duty.  He has had right foot pain daily lasting 3 hours since that time. The pain was crushing, squeezing, aching, sharp and cramping pain, and was 8 on a scale 10.  Examination revealed a 1.5 cm by 0.1 cm linear scar, not tender or painful, superficial, with no skin breakdown.   The diagnosis was SP right foot laceration with residual scar.  There was no effect on work or daily activities.

The examiner found no evidence of further disability of the right foot related to the in service injury.  X-rays of the right foot were within normal limits, and an evaluation by podiatry and his primary care physician found no evidence of any related disability.  Podiatry indicated that some mild nerve impairment may be noted on the side of the foot opposite the injury.  Examination revealed no significant abnormality.

In April 2011 correspondence, the Veteran's representative asked Dr. Kelsberg, "Is it as least as likely as not that [the Veteran's] hammertoe, nerve damage to the right foot, right leg condition, right knee condition, and back condition are secondary to his right foot injury while he was in service?" Dr. Kelsberg responded by checking a line next to the phrase "Yes [the Veteran's] above conditions are at least as likely related to his service injury."  No additional comment was provided.

At a November 2011 VA examination, the Veteran reported having right foot pain since his in service laceration injury.  He has had no other treatment or surgery of the right foot since that time.  The examiner noted he used bilateral orthotics on occasion, but did not use them on the day of the examination.  He reported having to quit work as a barber in 2007 due to right foot and leg pain.  He reported being diagnosed with DJD since 2006.  

The examiner noted range of motion of the right knee was flexion to 115 degrees with pain at 110 degrees; and extension to 0 degrees.  Muscle strength was 5/5 in the lower extremities.  The examiner found no evidence of peripheral nerve disability upon examination.  He noted that EMG studies in 2006 revealed no evidence of any radiculopathy, or peripheral nerve disability of the right lower extremity.  

The examiner noted that he had been asked to opine, if any current right foot nerve damage and right knee disabilities were the result of injury during service including documented in service treatment for right foot laceration in January 1964 and a strain in February 1965.  After a review of the claims file he opined that, the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness." There was no evidence of right knee trauma or treat in the STRs.  There was no evidence of a right foot or right leg nerve disability, or right knee disability.  

The service medical records reveal no complaints, treatment, or diagnosis of hammertoes, right leg nerve disability, right foot nerve disability or right knee disability in service, nor are there any current or private treatment records for hammertoes, right foot or leg nerve disability.

IV.  Analysis 

The Veteran has been diagnosed with residuals of a right foot laceration with residual scar for which service connection has been granted.  He has also reported current right knee symptoms.  However, the VA examiner examined both the Veteran and his claims file and found that he has no current right foot or right leg conditions including nerve damage related to his military service or any incident therein.  Likewise, any right knee condition is not related to his military service or any incident therein.

As detailed, the Veteran asserts that he sustained right foot hammertoes and nerve damage; right leg nerve damage; and a right knee disability secondary to his military service.  The Veteran's assertions of continuity of symptomatology since service, however, are outweighed by other statements of record and the negative etiological opinions.  Specifically, as detailed, in the records his separation examination and the medical history which he completed in June 1965 at separation from service was normal with no complaints of any right foot, knee, or leg conditions.  The Veteran first reported chronic right knee and right foot pain in August 2002 during VAMC ER treatment.  In a September 2007 letter, Gary Kelsberg, M.D., wrote that the first post service mention in the records of a right lower extremity problem was in 2000 when the Veteran was seen by a podiatrist, Dr. Kuwada, who described a bunion involving the right great toe and some hammertoe deformity of the other toes.   

Moreover, the Veteran's claims folders have been reviewed by VA examiners who have proffered negative etiological opinions. 

In a September 2007 letter, Dr. Kelsberg, noted that the Veteran asked him to comment on the relationship between current problems with nerve pain in the right lower extremity and his laceration injury to the 1st joint, right great toe, in 1963.  Dr. Kelsberg noted that, "I think it is possible that could have contributed. I think it would also be a good idea to ask Dr. Kuwada, the podiatrist, for his opinion since I do not know whether the initial injury to your great toe could have caused you to develop the other injuries in your foot, so he may be of an opinion as well...."

The October 2009 VA examiner noted a residual scar from the laceration injury of the right foot in service.  Podiatry and his primary care physician however, found no evidence of any further disability of the right foot related to the in service injury and X-rays were within normal limits.  Podiatry indicated that some mild nerve impairment may be noted on the side of the foot opposite the injury.  Examination revealed no significant abnormality.

In an April 2011 statement the Veteran's representative asked Dr. Kelsberg, "Is it as least as likely as not that [the Veteran's] hammertoe, nerve damage to the right foot, right leg condition, right knee condition, and back condition are secondary to his right foot injury while he was in service?" Dr. Kelsberg responded by checking a line next to the phrase "Yes [the Veteran's] above conditions are at least as likely related to his service injury."

The November 2011 VA examiner found no evidence of peripheral nerve disability upon examination.  He noted that EMG studies in 2006 revealed no evidence of any radiculopathy, or peripheral nerve disability of the right lower extremity.  The examiner opined that, the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness"  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).   The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

In this case, the opinions of the VA examiner are the most persuasive.  It was based on examination of the Veteran; consideration of a complete and accurate record, and was supported by a rationale.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).  The opinion submitted through the Veteran's representative is definitive, but is unsupported by any rationale or reported consideration of the record.  Hence, it is of little probative value.

The opinion from his physician is inconclusive and far from definitive.  It is also of little probative value.

The service medical records reveal no complaints, treatment, or diagnosis of hammertoes, right leg nerve disability, right foot nerve disability or right knee disability in service, nor were there any current or private treatment records for hammertoes, right foot or leg nerve disability.

The VA examiner fully considered the record, provided a definitive negative opinion and supported his conclusions with a thorough rationale.  Nieves-Rodriguez v. Peake.  The Board finds the opinion persuasive and plausible, as it is premised upon a thorough review of the evidence, and accompanied by an explanation. Nieves-Rodriguez.

The VA examiner's opinion is the most probative evidence with regard to the question of whether there is a nexus between any current right foot, knee, or leg disabilities and service. See Boggs v. West, 11 Vet. App. 334 (1998).

The Veteran has contended on his own behalf that his claimed disabilities are related to service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witnesses observed and are within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Opinion as to the etiology of the Veteran's right foot, knee, and leg disabilities involve complex medical questions that even medical professionals, such as his physician, have had difficulty answering.  Woehlaert, 21 Vet. App. 456 (2007).  Therefore, the Veterans opinion regarding diagnosis and causation, are of little probative value.  

With respect to the question of entitlement to service connection on a presumptive basis, while the Veteran reported diagnoses of DJD since 2006, the clinical and examination records show no such findings.  X-ray have been normal.  Hence his reports in this regard are not credible, and service connections on a presumptive basis or on the basis of continuity of symptomatology is not for consideration.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 3.309 is not warranted, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

In summary, the preponderance of the evidence is against the claims.  The Board.  Reasonable doubt does not arise and the claims are denied.  38 U.S.C.A. §5107(b) (West 2002).


ORDER

Service connection for right foot hammertoes is denied. 

Service connection for a right foot disability, described as nerve damage, is denied.

Service connection for a right leg disability, described as nerve damage, is denied.

Service connection for a right knee disability is denied.


REMAND

In his November 2011 examination report, the VA examiner diagnosed coronary artery disease and atherosclerosis.  The examiner opined, among other things, that the CAD was less likely as not (less than 50 percent probability) caused by service connected OSA (obstructive sleep apnea), or major.  The Board is also required to obtain a specific opinion as to whether those service connected disabilities aggravated the claimed heart disease.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

Accordingly, the issue of entitlement to service connection for CAD is REMANDED for the following action:

1.  Forward the claims folder to the examiner who conducted the November 2011 VA examination, if available, for a supplemental medical opinion. 

If the examiner is no longer available, send it to another suitable examiner, to request that an addendum to the November 2011 VA examination report be prepared that specifically addresses whether the Veteran's CAD disability is at least as likely as not aggravated by one or both of his service-connected disabilities.  

If there was aggravation, the examiner should opine whether there is medical evidence created prior to the aggravation, or at any time between the time of aggravation and current level of disability, that shows a baseline of the heart disease prior to aggravation.  The examiner should provide reasons for the opinions.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the appeal to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 






Department of Veterans Affairs


